Citation Nr: 0013812	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for hepatitis.

Entitlement to service connection for body rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in April 1993 and January 1994, by the 
Philadelphia, Pennsylvania Regional Office (RO), which denied 
claims for service connection for hepatitis and body rash.


REMAND

The veteran contends that the disabilities at issue were 
incurred during active military service and evidence of 
treatment for them can be found in military treatment 
records.  The only available service medical records consist 
of reconstructed morning reports which show the veteran was 
hospitalized in March and May of 1956.

The RO has attempted to obtain additional service medical 
records.  The National Personnel Records Center (NPRC) 
replied that no medical records were on file and that any 
records may have been destroyed due to a fire at that 
facility.  The RO's numerous and exhaustive attempts to 
obtain additional service medical records including daily 
sick reports and/or alternate service records have been 
unsuccessful.  The Board notes that the veteran and his 
representative have requested that additional service medical 
records, specifically Office of Surgeon General (SGO) 
reports, be obtained regarding his claimed hepatitis and body 
rash in service.  While it is true that SGO records do show 
military hospital admissions and are useful where service 
medical records have been lost or destroyed, these records, 
pertain to hospital admissions from 1942 to 1945 and from 
1950 to 1954 and therefore would not provide useful 
information regarding the veteran's claim.

The only post-service evidence of record includes records of 
treatment at the Harrisburg VA outpatient clinic from January 
1989 to November 1992, which show periodic evaluation and 
treatment of the veteran for tinea cruris and tinea 
versicolor.  The veteran also reported a history of 
hepatitis.  

In a May 1997 letter the RO requested that the veteran submit 
any medical evidence showing that he has or has had 
hepatitis.  

In an April 1998 statement and during his March 2000 Central 
Office hearing the veteran has consistently reported that he 
has been receiving regular treatment for hepatitis at the 
Camp Hill, Pennsylvania, VA outpatient clinic.  The veteran 
has also reported that he has received treatment at the VA 
Medical Center in Lebanon, Pennsylvania.  However, there is 
no evidence that the RO has attempted to obtain these medical 
records.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998).  The RO must obtain these treatment records 
because they may contain medical findings and other 
conclusions that might be determinative in the disposition of 
these claims.  Because the record indicates that all relevant 
VA medical records have not been associated with the claims 
folder, the veteran's claim must be remanded for further 
development.

Further, the record indicates that the veteran was awarded 
benefits from the SSA in 1995, although it is not clear 
whether the SSA award is based on disability.  In the event 
that it is, the decision awarding these benefits as well as 
the records upon which that decision was based should be 
obtained and associated with the claims folder.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Where the claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, in this case, missing 
service medical records, personnel records and VA medical 
records all must be obtained prior to any determination being 
made as to whether the veteran's claim is well grounded.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  See also Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); and Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should include any 
outstanding records from any VA medical 
facility, to specifically include the 
ones located in Camp Hill, Pennsylvania 
and Lebanon Pennsylvania.  The aid of the 
veteran and his representative in 
securing such records, to include 
providing necessary authorization(s), 
should be enlisted as needed.  If any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
be clearly documented in the claims file.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  If the 
veteran's SSA award is not based on 
disability, information should be placed 
into the record to this effect.  

3.  Following completion of the above 
development, to the extent possible, the 
RO should make a specific determination, 
based upon the complete record, with 
respect to whether or not the veteran has 
presented well- grounded claims for 
entitlement to service connection for 
hepatitis, and body rash.  Based on this 
determination, and if appropriate, see 
Morton v. West, 12 Vet. App. 477 (1999), 
the RO should accomplish any further 
indicated development.  If the 
determination remains adverse to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


